Citation Nr: 1532888	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for chronic urticaria.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1975 to March 1979. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Oakland, California.



FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's chronic urticaria has not shown to have caused recurrent debilitating episodes occurring at least four times during the past 12 month period, and; requiring intermittent systemic immunosuppressive therapy for control.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent disabling for the Veteran's chronic urticaria have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code 7825 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in February 2011. 

This appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for chronic urticaria. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

VA examinations were obtained in June 2011 and January 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Criteria for Urticaria (DC 7825)

The Veteran's urticaria is currently assigned a 10 percent rating under Diagnostic Code 7825, which specifically addresses urticaria. A 10 percent rating is warranted where there is evidence of recurrent episodes occurring at least four times during the past 12-month period and responding to treatment with antihistamines or sympathomimetics. A higher 30 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period and the condition requires intermittent systemic immunosuppressive therapy for control. A maximum 60 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy. 38 C.F.R. § 4.118, Diagnostic Code 7825.

The rating criteria do not define "debilitating." Hence, the Board will apply the meaning ordinarily attributed to the word, specifically "to make weak or feeble." See Webster's New College Dictionary 297 (3d ed. 2008).

Analysis

A June 2011 VA medical examination report reflects that the Veteran has been prescribed steroids for his chronic urticaria in the past, but does not currently use oral steroid medication. The examination notes the Veteran use of cetirizine and hydroxyzine. The examination lastly notes that private medical records reflect that the Veteran has been prescribe antihistamines for his chronic urticaria through the years.

A January 2015 VA medical examination reflects the Veteran's urticaria as asymptomatic with no systemic manifestation due to skin diseases. The examination further reflects that the Veteran is treated with topical medications, such as antihistamines. The report notes the Veteran is not prescribed corticosteroids or any immunosuppressive medications, antihistamine medications are not a form of immunosuppressive therapy. Lastly, the report reflects the Veteran has not experienced any debilitating episodes in the past 12 months due to his urticaria. 

In this case, the criteria for a higher 30 percent rating have not been met. The evidence does not reflect debilitating episodes or treatment with immunosuppressive therapy.

The presence of debilitating episodes and the use of immunosuppressive therapy are what differentiate the higher 30 percent rating from the currently assigned 10 percent rating. The presence of "and" in the criteria for the 30 percent rating indicates that both debilitating episodes and immunosuppressive therapy should be present. See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (the use of the word "and" in a statutory provision or when reciting regulatory requirements indicates that all of the criteria must be satisfied). In this case, neither has been demonstrated, and therefore an increased rating for urticaria is not warranted.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's chronic urticaria are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's chronic urticaria symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his chronic urticaria. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial rating in excess of  10 percent disabling for chronic urticaria is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


